            Case 2:19-cv-01115-MMB Document 21 Filed 01/19/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   DAVID AND RENEE HENRY,                                            CIVIL ACTION
   individually and as guardians and parents
   of S.J.K.H, a minor                                               NO. 19-1115

             v.

   SCHOOL DISTRICT OF
   PHILADELPHIA and DANIEL J.
   LAZAR, in his official and individual
   capacities


                                                            ORDER

          AND NOW, this 19th day of January, 2021, upon consideration of Defendants’ Second

Motion to Dismiss (ECF 18) and Plaintiffs’ Response thereto (ECF 19), and for the reasons given

in the accompanying Memorandum, it is hereby ORDERED that the Motion to Dismiss is

DENIED, as to Count III; and GRANTED, with prejudice, as to Count VIII.



                                                             BY THIS COURT:

                                                             s/ Michael M. Baylson
                                                             ______________________________
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge


O:\CIVIL 19\19-1115 Henry v School District\19cv1115 Order re Third MTD.docx
